                       IN THE UNITED STATES DISTRICT COURT

                             FOR THE DISTRICT OF OREGON



ANGELA K. PARKER,                                    Case No. 3:17-cv-248-SI

               Plaintiff,                            OPINION AND ORDER

       v.

ORTHOFIX INC. and ORTHOFIX
HOLDINGS, INC.,

               Defendants.


William J. Macke, WILLIAM MACKE & ASSOCIATES, 4411 NE Tillamook Street,
Portland, OR 97213. Of Attorneys for Plaintiff.

Michael J. Hurvitz, BOWMAN AND BROOKE LLP, 750 B Street, Suite 1740, San Diego, CA 92101;
John W. Knottnerus and Stephen P. Yoshida, MB LAW GROUP LLP, 117 SW Taylor Street,
Suite 200, Portland, OR 97204. Of Attorneys for Defendants.

Michael H. Simon, District Judge.

       Angela K. Parker asserts a claim of negligence against Orthofix Inc. and Orthofix

Holdings, Inc. (collectively, “Defendant”). Defendant manufactures medical implants. In her

Complaint, Plaintiff alleges that Defendant was negligent in two respects: (1) by negligently

providing inaccurate information to Plaintiff’s surgical team before Plaintiff’s second

unsuccessful surgery; and (2) by negligently manufacturing a medical device with a known and



PAGE 1 – OPINION AND ORDER
safer option. After Defendant moved for summary judgment against both theories of negligence,

Plaintiff conceded her second theory, alleging negligent product design. Accordingly, all that

remains before the Court is Plaintiff’s first theory, alleging negligent misrepresentation resulting

in personal injury. For the reasons that follow, Defendant’s motion for summary judgment is

granted.

                                           STANDARDS

A. Summary Judgment Generally

          A party is entitled to summary judgment if the “movant shows that there is no genuine

dispute as to any material fact and the movant is entitled to judgment as a matter of law.”

Fed. R. Civ. P. 56(a). The moving party has the burden of establishing the absence of a genuine

dispute of material fact. Celotex Corp. v. Catrett, 477 U.S. 317, 323 (1986). The court must view

the evidence in the light most favorable to the non-movant and draw all reasonable inferences in

the non-movant’s favor. Clicks Billiards Inc. v. Sixshooters Inc., 251 F.3d 1252, 1257 (9th

Cir. 2001). “Where the non-moving party bears the burden of proof at trial,” however, “the

moving party need only prove that there is an absence of evidence to support the non-moving

party’s case.” In re Oracle Corp. Sec. Litig., 627 F.3d 376, 387 (9th Cir. 2010). Thereafter, the

non-moving party bears the burden of designating “specific facts demonstrating the existence of

genuine issues for trial.” Id. “This burden is not a light one.” Id. The Supreme Court has directed

that in such a situation, the non-moving party must do more than raise a “metaphysical doubt” as

to the material facts at issue. Matsushita Elec. Indus. Co. v. Zenith Radio Corp., 475 U.S. 574,

586 (1986). Furthermore, the “mere existence of a scintilla of evidence in support of the

plaintiff’s position [is] insufficient . . . .” Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 252, 255

(1986).



PAGE 2 – OPINION AND ORDER
B. Evidence Considered at Summary Judgment

       In evaluating the nonmoving party’s facts offered at summary judgment, the Court does

“not focus on the admissibility of the evidence’s form. [The Court] instead focus[es] on the

admissibility of its content.” Fraser v. Goodale, 342 F.3d 1032, 1036 (9th Cir. 2003); see also

Celotex, 477 U.S. at 324 (“We do not mean that the nonmoving party must produce evidence in a

form that would be admissible at trial in order to avoid summary judgment.”). At summary

judgment, the Court may consider “evidence submitted in an inadmissible form, so long as the

underlying evidence could be provided in an admissible form at trial, such as by live testimony.”

JL Beverage Co., LLC v. Jim Beam Brands Co., 828 F.3d 1098, 1110 (9th Cir. 2016) “Where the

record taken as a whole could not lead a rational trier of fact to find for the nonmoving party,

there is no genuine issue for trial.” Matsushita, 475 U.S. at 587 (citation and quotation marks

omitted); see also Norse v. City of Santa Cruz, 629 F.3d 966, 973 (9th Cir. 2010); Burch v.

Regents of Univ. of Cal., 433 F. Supp. 2d 1110, 1120 (E.D. Cal. 2006); cf. Fed. R. Civ. P.

56(c)(2) (permitting a party to “object that the material cited to support or dispute a fact cannot

be presented in a form that would be admissible in evidence”). For example, in Fraser the Ninth

Circuit considered a diary’s contents as evidence to defeat a motion of summary judgment,

despite a hearsay challenge, because the contents of the diary “could be admitted into evidence at

trial in a variety of ways,” including that the witness “could testify to all the relevant portions of

the diary from her personal knowledge.” Fraser, 342 F.3d at 1037. “Because the diary’s contents

could be presented in an admissible form at trial, we may consider the diary’s contents in the

[movant’s] summary judgment motion.” Id.

                                          BACKGROUND

       In 2013, Plaintiff had surgery to decompress and fuse vertebrae in her neck in an attempt

to relieve her back and neck pain. As part of this procedure, the surgeon implanted Defendant’s

PAGE 3 – OPINION AND ORDER
Hallmark Anterior Cervical Plating System (the “Orthofix Plate”), a metal implant used to

facilitate neck vertebrae fusion. Plaintiff’s pain, however, continued after her 2013 surgery, and

her physicians referred Plaintiff to Dr. Richard S. Polin, a neurosurgeon. Dr. Polin determined

that some of the fusions from Plaintiff’s 2013 surgery had failed and that Plaintiff would need a

second surgery to fix the earlier fusions and fuse additional vertebrae. Dr. Polin planned to

remove the Orthofix Plate, perform the decompression and fusion procedure, and reinstall a new

plate made by Aesculap, a different manufacturer of medical devices.

       The second surgery also was unsuccessful. In fact, it could not be completed. The

surgical team placed Plaintiff under general anesthesia and made the necessary incisions. As

Dr. Polin prepared to remove the Orthofix Plate, he discovered that he lacked the correct “impact

driver bit,” which is a specialized tool needed to remove the locking screws on the Orthofix

Plate. To remove these locking screws requires a tri-lobed driver bit. The standard “universal

tray” of surgical tools found in the operating room included only square and hexagonal driver

bits, not the needed tri-lobed driver bit. During the procedure, the surgical team called Defendant

and spoke with one of Defendant’s employees, who confirmed that the driver bits in the

hospital’s universal tray could not remove the Orthofix Plate. Dr. Polin decided to terminate the

surgical procedure and leave the Orthofix Plate temporarily in place. Plaintiff then needed a third

surgery to complete Dr. Polin’s planned procedure with the appropriate tools.

       Defendant and other medical device manufacturers regularly provide, upon request, trays

of specialized tools that a surgeon will need to implant or remove the manufacturer’s devices.

Hospitals routinely request these tools from a manufacturer’s local sales representative, who may

be an independent contractor. The local sales representative then acquires any needed specialized




PAGE 4 – OPINION AND ORDER
tools from the manufacturer, delivers the tools to the hospital at least 24 hours in advance of the

surgery, and often attends the surgery.

       Dr. Polin performed Plaintiff’s second surgery at the Providence Portland Medical Center

(“Providence”). That hospital has a supply office responsible for ordering specialized surgical

tools after a surgeon either requests those tools or notes that an upcoming surgery will involve

installing or removing medical implants. Providence requires that any necessary surgical tools be

delivered to the hospital at least 24 hours before a scheduled surgery.

       According to its records, Providence never received Defendant’s specialized tri-lobed

driver bit, which was necessary to remove the Orthofix Plate, before Plaintiff’s second surgery.

The parties dispute the reason for the absence of the needed driver bit from the operating room.

According to Plaintiff, Defendant inaccurately told Providence that the universal tray of surgical

tools already on hand would be able to remove the Orthofix Plate, and Providence accordingly

did not request any specialized driver bits. Defendant responds that it never provided any such

information and presumes that everyone on the surgical team must have incorrectly believed that

someone else would contact Defendant to obtain the specialized tool. Unfortunately for Plaintiff,

no one did.

       During discovery, the parties questioned several people involved in Plaintiff’s

unsuccessful surgery. Gail Mastrandrea, Providence’s clinical supervisor, testified that she never

requested the specialized driver bit from Defendant, in part because Dr. Polin never noted in his

pre-surgery report that he intended to remove an existing medical implant. Mastrandrea further

testified that she had no contact with Defendant before the unsuccessful surgery. Dr. Polin noted

in a post-surgery report that be believed that someone had contacted Defendant to secure the

necessary specialized tool and that someone affiliated with Defendant told that person that the



PAGE 5 – OPINION AND ORDER
hospital’s universal tray would contain the tool needed to remove the Orthofix Plate. In his

deposition testimony, Dr. Polin confirmed this second-hand account contained in his post-

surgery report, although he could not provide any further details or corroboration. Dr. Polin also

mentioned that he may have spoken to a sales representative for Aesculap (one of Defendant’s

competitors), who may have told him that a universal tool kit would contain a tool sufficient to

remove the Orthofix Plate.

       The Aesculap sales representative, however, denied ever communicating this information

to Dr. Polin and denied communicating with Defendant before Plaintiff’s unsuccessful surgery.

Dr. Polin also testified that he did not personally communicate with Defendant before the

surgery. In addition, Defendant’s employees have no record of anyone from Defendant

communicating with anyone about Plaintiff before Defendant received the telephone call during

the unsuccessful surgery.

       Plaintiff later underwent a third surgery, with the surgical team using the correct

specialized tool. That surgery resulted in the successful removal of the Orthofix Plate and the

installation of a new plate from Aesculap. Plaintiff, however, continues to suffer pain. After the

more recent surgery, Plaintiff brought this action, alleging that Defendant negligently

misinformed Providence and the surgical team before the unsuccessful surgery about the tool

needed to remove the Orthofix Plate being contained within a universal tray of operating tools.

According to Plaintiff, this misinformation caused the surgical team to begin operating on

Plaintiff without having the correct tool, resulting in the surgical team needing to abandon that

surgery and requiring an additional surgery. Plaintiff has not asserted any claims against either

Providence or the surgical team, including Dr. Polin. Specifically, Plaintiff has not asserted a

claim against Dr. Polin based on his failure to note in a pre-surgery report that he intended to



PAGE 6 – OPINION AND ORDER
remove an existing medical implant, which would have triggered a response by the hospital’s

supply office.

                                           DISCUSSION

        In its motion for summary judgment, Defendant argues that, among other things,

Plaintiff’s evidence contains at least one level of inadmissible hearsay and that without that

hearsay Plaintiff cannot prevail on her claim of negligent representation against Defendant. In

response, Plaintiff argues that she expects that she will be able to present at trial sufficient

admissible evidence to support her claim, although Plaintiff does not identify any particular

witness who can support that claim. Defendant challenges Plaintiff’s ability to support that claim

with evidence that will be admissible at trial.

A. Dr. Polin’s Notes

        Plaintiff offers Dr. Polin’s surgical and post-surgical notes to show that someone

associated with Defendant provided incorrect information to Providence. In a post-surgery note

by Dr. Polin written on the day of Plaintiff’s unsuccessful surgery, Dr. Polin stated that, before

the procedure, “We called Orthofix to get the trays send [sic] over to remove the system, but

according to the facility they said that the screws could be removed by universal system.”

ECF 31, at 34. Further, in a note by Dr. Polin written one week after the unsuccessful surgery, he

explained that “[i]ntra-operatively we could not remove the Orthofix plate because that company

told us that a universal tray would remove their hardware but unfortunately it would not.”

ECF 31, at 21.

        Defendant argues that Dr. Polin’s notes are inadmissible because they are or contain

hearsay. Plaintiff responds that these notes fall within several hearsay exceptions, including the

business-records exception. See Fed. R. Evid. 803(6). Defendant replies that even if Plaintiff is

correct and the business-records exception applies to the documents themselves, that exception

PAGE 7 – OPINION AND ORDER
addresses only the first layer of hearsay in Plaintiff’s documentary evidence and that the contents

of the notes contain inadmissible hearsay. See Fed. R. Evid. 805.

   Hearsay is a statement that the declarant does not make while testifying at the current trial or

hearing and that a party offers in evidence to prove the truth of the matter asserted in the

statement. See Fed. R. Evid. 801(c); see also Calmat Co. v. U.S. Dep’t of Labor, 364 F.3d 1117,

1123 (9th Cir. 2004). Dr. Polin’s notes reflect the following three layers of potential hearsay:

(1) the notes themselves are unsworn, out-of-court statements by Dr. Polin; (2) the notes also

contain references to unsworn, out-of-court statements purportedly made by other unidentified

members of the surgical team; and (3) the statements of these unknown persons further describe

additional unsworn, out-of-court statements supposedly made by unidentified employees or

agents of Defendant. The first inquiry is whether an exception applies to each of these three

layers of hearsay. Fed. R. Evid. 805.

   Regarding the first layer of hearsay, Plaintiff is correct that the exception provided in Fed. R.

Evid. 803(6) generally makes Dr. Polin’s notes, being medical records, admissible as business

records. See United States v. Hall, 419 F.3d 980, 987 (9th Cir. 2005) (“The medical

records . . . were records kept in the ordinary course of business, classic exceptions to the

hearsay rule.”); Manocchio v. Moran, 919 F.2d 770, 780 (1st Cir. 1990) (“[M]edical records are

themselves independently admissible under the business records exception, a ‘firmly rooted’

exception to the hearsay rule.”). Under Fed. R. Evid. 803(6), the business-records exception,

hearsay evidence is nevertheless admissible if:

               (A)    the record was made at or near the time by—or from
               information transmitted by—someone with knowledge;

               (B)     the record was kept in the course of a regularly conducted
               activity of a business . . .

               (C)     making the record was a regular practice of that activity;

PAGE 8 – OPINION AND ORDER
               (D)    all these conditions are shown by the testimony of the
               custodian or another qualified witness . . . and

               (E)     the opponent does not show that the source of information
               or the method or circumstances of preparation indicate a lack of
               trustworthiness.

Fed. R. Evid. 803(6).

       First, one note was written on the day of surgery and the other was written a week after

surgery. In addition to describing the surgeries, the medical notes refer to communications

purportedly with Defendant. The notes do not mention when these alleged communications

supposedly occurred or who was involved, but a rough chronology may be reasonably inferred.

Because hospitals generally need to receive specialized tools no later than 24 hours before

surgery, it follows that a communication with a medical implant manufacturer like Defendant

would likely occur, if at all, at some reasonable time before surgery but not substantially before

the date of surgery. The Court is satisfied that notes themselves were made reasonably near the

time of the events they describe. Compare Wheeler v. Sims, 951 F.2d 796, 804 (7th Cir. 1992)

(11-day-old record was sufficiently contemporaneous), with Willco Kuwait (Trading) S.A.K. v.

deSavary, 843 F.2d 618, 628 (1st Cir. 1988) (three-month-old telex was not “at or near the time”

of events described).

       Second, the medical notes were kept in the course of surgery and patient consultation,

both regularly conducted activities for a doctor. Third, it appears that note-taking is a regular

practice associated with those medical activities. For example, Dr. Polin wrote the notes using a

standardized format. ECF 31, at 29-36. Similarly, the notes match other treatment notes with

consistent formatting, ranging from November 11, 2014, to July 14, 2015. ECF 31, at 14-18. The

uniformity and regularity of these notes suggest that Dr. Polin wrote them as part of a regular

note-keeping practice.


PAGE 9 – OPINION AND ORDER
       Fourth, Dr. Polin could testify at trial to confirm that the first three requirements of the

business-records exception, outlined above, are met in this case. Finally, Defendant has not

argued that the medical notes or the circumstances of their preparation indicate a lack of

trustworthiness. Accordingly, Dr. Polin’s medical notes, although hearsay, would be admissible

under the business-records exception generally. The difficult issue for Plaintiff, however, is

finding an exception for the second and third layers of apparent hearsay. For the notes to be

admissible, each layer of hearsay must qualify for an exception. See Fed. R. Evid. 805; Sana v.

Hawaiian Cruises, Ltd., 181 F.3d 1041, 1045 (9th Cir. 1999).

       The third level of hearsay in the notes reflects that someone on Dr. Polin’s surgical team

may have spoken with someone affiliated with Defendant and that the Defendant’s representative

made the allegedly liability-creating statements. Under the Federal Rules of Evidence, a

statement of an opposing party is not hearsay. Fed. R. Evid. 801(d)(2). When an organization is

the party, however, the proponent generally must establish that the statement either “was made

by a person whom the party authorized to make a statement on the subject” or “was made by the

party’s agent or employee on a matter within the scope of that relationship and while it existed.”

Fed. R. Evid. 801(d)(2)(C), (D). Plaintiff, however, does not know who among Defendant’s

agents or employees made the liability-creating statement and thus may face some difficulty

presenting admissible evidence at trial that the statement was actually made. Perhaps Plaintiff

could surmount this problem with reasonable inferences. In the alternative, perhaps Plaintiff

could surmount this problem with the argument that the statement by Defendant is not hearsay

because it is not being offered for the truth of the matter asserted. Fed. R. Evid. 801(a)(c)(2). In

fact, the significance to Plaintiff’s case is that the statement from Defendant turned out not to be

true. Plaintiff, however, has a more difficult problem to overcome.



PAGE 10 – OPINION AND ORDER
        The second level of hearsay in Dr. Polin’s notes reflects that someone on his surgical

team (or perhaps at Providence—but not a party opponent) told Dr. Polin about a conversation

that person supposedly had with Defendant. That statement is offered for the truth of the matter

asserted. First, it is being offered for the truth that the underlying conversation took place with a

representative of Defendant, as opposed for example with a representative of Aesculap,

Defendant’s competitor. Second, it is being offered for the truth of what that representative

supposedly said about whether a tool on a universal tray would be sufficient to do the job

needed. Thus, there must be a hearsay exception for this second level.

        Plaintiff, however, does not even know who made this statement to Dr. Polin, which is

the second level of hearsay. Plaintiff also has completed discovery and represented to the Court

that further discovery would not be likely to reveal the identity of that person. Because that

person is not a party opponent, Plaintiff would need a hearsay exception for that second level of

hearsay offered for the truth of the matter stated. Plaintiff has not offered a viable hearsay

exception, and none appears to the Court. Thus, Dr. Polin’s notes are not sufficient to create a

genuine issue for trial.

B. Plaintiff’s Deposition Evidence

        In addition to Dr. Polin’s notes, Plaintiff also offers certain deposition testimony as

evidence of Defendant’s alleged misrepresentations. Dr. Polin testified in deposition about his

second-hand knowledge of a conversation supposedly with Defendant. Mr. Polin testified: “I can

remember in this case someone telling me that they had talked to Orthofix, and . . . saying

that . . . the plate was easy to take out . . . with what I believe is called a universal system.”

ECF 31, at 3 (emphasis added). Dr. Polin further testified that, “I remember several independent

conversations with the [Aesculap local sales representative], telling me that they were calling

Orthofix . . . [and that the Orthofix Plate] will come out with standard universal instrumentation
PAGE 11 – OPINION AND ORDER
removal sets.” ECF 31, at 4. In short, Dr. Polin testified that others on the surgical team or

perhaps a representative of Defendant’s competitor Aesculap told Dr. Polin that they had spoken

to Defendant. Dr. Polin, however, was not present for that conversation with Defendant. Id.

Thus, Dr. Polin’s testimony contains the same problem of multiple hearsay as do his notes. If

Plaintiff had a witness who could testify at trial that this witness spoke with an agent or

employee of Defendant, that might be sufficient. But there is no reason to believe that such a

witness can be identified or located. Dr. Polin’s anticipated testimony at trial that he was told by

someone other than Defendant that that person spoke with Defendant is inadmissible hearsay, as

discussed above.

        Plaintiff also characterizes Dr. Polin’s deposition testimony as describing a telephone call

with Defendant during Dr. Polin’s unsuccessful surgery. According to Plaintiff, Dr. Polin

testified that during that unsuccessful surgery Dr. Polin heard an employee of Defendant state

over the telephone that the universal tray would remove the Orthofix Plate. Plaintiff supports this

characterization of Dr. Polin’s testimony with citations to specific sections of the deposition

transcript. Dr. Polin’s actual testimony in these sections, however, refers only to conversations

that Dr. Polin heard about second-hand before the surgery. ECF 31, at 4-5. Further, even if

Plaintiff’s characterization of the evidence were correct, such evidence would still be

insufficient.

        Plaintiff’s negligence claim alleges that Defendant misrepresented the tools required to

remove the Orthofix Plate, which in turn caused the surgical team to begin Plaintiff’s

unsuccessful surgery without the necessary tools. Because Plaintiff alleges that Defendant

supposedly gave this misinformation to the surgical team before surgery, evidence of a statement

made by an employee or agent of Defendant during the unsuccessful surgery would not provide



PAGE 12 – OPINION AND ORDER
support for Plaintiff’s claim or create a genuine dispute of material fact. By that time, the surgery

had begun and any misstatements made during that surgery cannot be the cause of that surgery

having occurred.

         Plaintiff also presents testimony that Dr. Polin asked an employee of Defendant, during

the unsuccessful surgery, why the specialized tools were never sent to Providence. Dr. Polin

testified that Defendant’s employee offered an unsatisfactory explanation. ECF 31, at 11. That

employee’s inability to explain the situation is understandable. The employee appears to have

known that the Orthofix Plate required a specialized tool to remove the plate, and thus was

confused to hear that Providence had not obtained the necessary tool before surgery. Defendant’s

employee appears not to have known why the operating room lacked the specialized tool. There

is no probative value to this evidence, and it does not create a genuine issue of fact whether

Defendant made the alleged misrepresentations before the unsuccessful surgery.

         Further, Plaintiff offers the testimony of an Aesculap sales representative, Stacey Hamm.

Plaintiff characterizes Hamm’s testimony as supporting Plaintiff’s assertion that an employee of

Defendant told the surgical team during the unsuccessful surgery that the universal tray

contained a tool that could remove the Orthofix Plate. Plaintiff also characterizes Hamm’s

testimony as supporting the proposition that Hamm also heard from Dr. Polin before the surgery

that someone on Dr. Polin’s team had spoken to Defendant and that an agent or employee of

Defendant had claimed that the universal tray contained a tool that could remove the Orthofix

Plate.

         Plaintiff’s reliance on Hamm’s testimony for the first proposition is unhelpful. Hamm

clarified in his testimony that Defendant’s employee told the surgical team only about which

specialized tool was needed to remove the Orthofix Plate and what methods could be used to



PAGE 13 – OPINION AND ORDER
remove the Orthofix Plate without the proper tools using only tools available on the universal

tray. ECF 22, Ex. 6, at 2-3. Further, as with Dr. Polin’s testimony, evidence describing the

actions of Defendant’s employees during the unsuccessful surgery does not create a genuine

dispute of material fact regarding Plaintiff’s claim that Defendant negligently misinformed

Providence before the unsuccessful surgery.

        Plaintiff’s reliance on Hamm’s testimony as evidence that Dr. Polin believed that

Defendant had told someone that the universal tray contains a tool sufficient to remove the

Orthofix Plate also is insufficient. Hamm testified, “I had spoken with Dr. Polin and it was his

understanding that we would only need the universal system . . . he thought the hospital had

contacted the Orthofix rep to get the product there.” ECF 31, at 39. Hamm’s testimony on this

point contains a middle level of hearsay for which an exception is needed but none appears to be

available.

        Finally, Hamm testified that Dr. Polin may have told Hamm that Dr. Polin had spoken

directly with Defendant. Dr. Polin, however, testified that he never spoke with Defendant and in

fact believed that Hamm had been the person who spoke with Defendant. This hearsay also is

insufficient to create a genuine issue for trial.

        The final question to consider is whether Plaintiff can present admissible evidence at trial

that is sufficient to withstand a motion for judgment as a matter of law. Based upon Plaintiff’s

responses to Defendant’s motion, it does not appear that Plaintiff can do so. The Court accepts

that Plaintiff has been injured through no fault of her own. Indeed, someone dropped the ball,

which caused Plaintiff to have to undergo an additional surgery. Whether that someone was

Dr. Polin, someone on his surgical team, someone working for Providence, someone working for

Defendant, or someone else, the Court cannot determine, and on the evidence presented by



PAGE 14 – OPINION AND ORDER
Plaintiff neither can a jury. Because Plaintiff’s only claim before the Court is against Defendant

and because Plaintiff has not created a genuine issue of fact, summary judgment in favor of

Defendant must be granted.

                                         CONCLUSION

       Defendant’s motion for summary judgment (ECF 20) is GRANTED.

       IT IS SO ORDERED.

       DATED this 14th day of February, 2019.

                                                     /s/ Michael H. Simon
                                                     Michael H. Simon
                                                     United States District Judge




PAGE 15 – OPINION AND ORDER
